Citation Nr: 0926615	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  98-15 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1965 to March 
1967.  He died in February 1998.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the claim sought.  In September 
1999, July 2003, and June 2006, the Board remanded the case 
for further development, including to obtain medical nexus 
opinions.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from May 
1966 to August 1966.  

2.  The Certificate of Death indicates the Veteran died in 
February 1998 due to arteriosclerotic cardiovascular disease.  
An autopsy was not performed.

3.  At the time of his death the Veteran was service 
connected for posttraumatic stress disorder, evaluated as 100 
percent disabling from June 21, 1993; residuals of a shell 
fragment wound of the right upper arm with involvement of the 
ulnar, median, and radial nerves, evaluated as 50 percent 
disabling; residuals of a shell fragment wound to the upper 
right arm, Muscle Group V, evaluated as 10 percent disabling; 
and for a forehead scar, evaluated as 10 percent disabling.  
The Veteran was in not receipt of individual unemployability 
benefits.

4.  A service connected disability did not contribute 
substantially or materially to his death, or aid or lend 
assistance to the production of death



CONCLUSIONS OF LAW

1.  The Veteran was exposed to Agent Orange during his 
service in the Republic of Vietnam.  38 U.S.C.A. § 
1116(a)(6)(iii) (West 2002).

2.  The Veteran's death was not from a disability due to a 
disease or an injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1310, 1318, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.22, 3.303, 3.309(e), 3.312 (2008).

3.  The criteria for entitlement to dependency and indemnity 
compensation have not been met.  38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA notified the appellant in correspondence 
dated in August 1998, December 2003 and July 2006 of the 
information and evidence needed to substantiate and complete 
a claim.  VA did fail to fully comply with the provisions of 
38 U.S.C.A. § 5103 prior to the rating decision in question 
for the claim on appeal.  Specifically, VA did not inform the 
appellant of how an effective date is assigned until July 
2006.  The record, however, shows that any prejudice that 
failure caused was harmless, as the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claims, and thus any questions as to the 
appropriate effective date to be assigned are rendered moot.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims addressed the 
application of 38 U.S.C.A. § 5103(a) in the context of a 
claim for dependency and indemnity compensation benefits 
under      38 U.S.C.A. § 1310.  The Court held that, because 
the RO's adjudication of a dependency and indemnity 
compensation claim hinges first on whether a veteran was 
service-connected for any condition during his lifetime, the 
notice in such a claim must include, inter alia, a statement 
of the conditions (if any) for which a veteran was service-
connected at the time of his or her death.  Id. at 352-53.  
While VA did not provide a formal Hupp letter, the Board 
remanded the claims multiple times to develop all possible 
theories of entitlement.  The appellant has demonstrated that 
she has actual knowledge of the Veteran's relevant service-
connected disabilities.  See January 2005 statement (noting 
that he had flashbacks and was exposed to Agent Orange).  See 
also June 1998 VA correspondence which included a copy of the 
April 1998 rating decision which specifically listed the 
disorders for which the Veteran was service connected.  The 
claim was readjudicated in a may 2009 supplemental statement 
of the case. Hence, no further notice is in order.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, including all identified private medical records and 
VA records.  VA attempted to obtain the Veteran's Social 
Security Administration records, but confirmation was 
received from the Social Security Administration that the 
records were destroyed.  There is not a scintilla of evidence 
that any VA error in notifying or assisting the appellant 
reasonably affects the fairness of this adjudication.  
Indeed, the appellant has not suggested that such an error, 
prejudicial or otherwise, exists.  Hence, the case is ready 
for adjudication.

Background

The appellant contends that the Veteran's exposure to a 
herbicide agent was a contributory factor in his 
arteriosclerotic cardiovascular disease, which was the 
primary cause of death.  The appellant also argues that the 
Veteran's tobacco use began in the military and was a 
contributing factor in his death.  The record additionally 
raises the argument that the Veteran's service-connected 
posttraumatic stress disorder may have aggravated his 
cardiovascular disease such that it contributed to his death.  
All three arguments will be discussed in detail below.

The Certificate of Death indicates the Veteran died in 
February 1998 due to arteriosclerotic cardiovascular disease.  
No contributory factors were listed.  An autopsy was not 
performed. 

At the time of his death the Veteran was service connected 
for posttraumatic stress disorder, evaluated as 100 percent 
disabling; residuals of a shell fragment wound of the right 
upper arm with involvement of the ulnar, median, and radial 
nerve, evaluated as 50 percent disabling; residuals of a 
shell fragment wound to the upper right arm, Muscle Group V, 
evaluated as 10 percent disabling; and a forehead scar, 
evaluated as 10 percent disabling.  The Veteran was in not 
receipt of individual unemployability benefits.  The 100 
percent evaluation for posttraumatic stress disorder was 
effective from June 1993.

The Veteran's nonservice connected disorders included 
Pickwickian Syndrome and organic heart disease.  The record 
shows that the Veteran had also been diagnosed with morbid 
obesity, obstructive sleep apnea, congestive heart failure, 
and respiratory failure.

The record is unclear as to when the Veteran began smoking 
cigarettes.  The appellant contends that he began when he 
joined active duty service.  Per the Veteran's own history to 
his physicians, he began smoking sometime between 1959 and 
1967.



Analysis

The Board has reviewed all the evidence in the claims file, 
which includes service treatment records, VA medical records, 
and private medical records.  Although this Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claim file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the cause of death.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

Arteriosclerosis will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after separation from active duty. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

Dependency and Indemnity Compensation benefits are payable to 
the surviving spouse if the veteran died from a service-
connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.5 (2008).

Where a veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
benefits.  Under 38 U.S.C.A. § 1318(a), benefits are payable 
to the surviving spouse of a "deceased veteran" in the same 
manner as if the death were service-connected.  A "deceased 
veteran" is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of compensation, or for any reason was not in receipt 
of but would have been entitled to receive compensation, at 
the time of death for service-connected disabilities rated 
totally disabling.  The service-connected disabilities must 
have either been continuously rated totally disabling for 10 
or more years immediately preceding death; continuously rated 
totally disabling for at least five years from the date of 
the veteran's separation from service; or the veteran must 
have been a former prisoner of war who died after September 
30, 1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22 
(2008).  The total rating may be schedular or based on 
unemployability.  Id.

Service connection for the cause of the veteran's death may 
be granted if a disability from a disease or an injury 
incurred in or aggravated by service either caused or 
contributed substantially or materially to his death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected 
disability will be considered as the principal cause of death 
when the disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.           38 C.F.R. § 
3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 C.F.R. § 3.312(c).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Because the appellant has raised the issue of service 
connection for the cause of the Veteran's death due to 
smoking, the Board finds that it would be productive to cite 
certain pertinent guidelines, to include a May 1997 VA 
General Counsel Precedent Opinion in this matter.  The Board 
is bound in its decisions by the precedent opinions of VA 
General Counsel.  See 38 U.S.C.A. § 7104(c) (West 2002).

Where the evidence indicated a likelihood that a veteran's 
disabling illness had its origin in tobacco use subsequent to 
service, and the veteran developed a nicotine dependence 
during service which led to continued tobacco use after 
service, the issue becomes whether the illness may be 
considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.  See VAOPGCPREC 19-
97.  The 1997 Opinion noted that secondary service connection 
could occur only if a veteran's nicotine dependence, which 
arose in service, and resulting tobacco use were the 
proximate cause of the disability or death which is the basis 
of the claim, and that proximate cause is adjudicatively one 
of fact.  Id.  The 1997 Opinion also noted the potential for 
an intervening or a supervening cause of injury that might 
act to sever the proximate and causal connection between the 
original act and the injury.  Id.

After a thorough review of the record, the Board finds that 
the Veteran's service-connected disabilities did not cause or 
contribute substantially or materially to his death.  The 
Veteran was not service connected for any form of heart 
disease which would have led to the immediate cause of death, 
i.e., arteriosclerotic cardiovascular disease.  Although the 
Veteran was service connected for posttraumatic stress 
disorder, there is no competent evidence to support any 
suggestion that posttraumatic stress disorder contributed 
substantially or materially to the cause of death, that it 
combined to cause death, nor did it aid or lend assistance to 
the production of death.  No causal link is shown in the 
record between the Veteran's posttraumatic stress disorder 
and his arteriosclerotic cardiovascular disease.

The Board also finds that the Veteran is not entitled to 
service connection for arteriosclerotic cardiovascular 
disease, either on a presumptive or direct basis.  The 
Veteran did not show symptoms of cardiovascular disease until 
1983.  The Veteran was diagnosed with congestive heart 
failure in 1997.  Therefore, he is not entitled to the 
presumption because arteriosclerotic cardiovascular disease 
was not manifested to a compensable degree within one year 
after separation from active duty.  The evidence of record 
shows that the Veteran's cardiovascular disease was not 
related to active duty service.  He developed heart disease 
decades after separation.  The gap of time of between service 
and the first medical evidence of heart disease is, in 
itself, significant and it weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered in service connection claims).  The record is 
also silent as to a competent medical opinion tying the 
Veteran's heart disease to active duty service.

The Veteran did show a single elevated blood pressure reading 
in-service.  Significantly, a December 2000 VA medical 
opinion found that the Veteran did not suffer from 
hypertension in-service or thereafter.  Indeed, the Veteran 
himself in an undated health questionnaire from the 1990s 
marked "no" when asked if he had high blood pressure.  
Thus, the Veteran was not entitled to service connection for 
arteriosclerotic cardiovascular disease.  There is no 
competent evidence to indicate that the Veteran's heart 
problems were connected to active duty service or any other 
service-connected disability.

The appellant also argues that the Veteran's tobacco use 
caused his arteriosclerotic cardiovascular disease.  The 
record, however, preponderates against this argument.  A VA 
physician reviewed the record in March 2009.  She noted that 
the Veteran's electrocardiogram and echocardiogram were 
consistent with a right ventricular disorder and congestive 
heart failure.  She noted that tobacco abuse and nicotine 
could certainly accelerate coronary artery disease, but the 
Veteran's coronary angiography taken shortly before his death 
revealed no evidence of coronary artery disease.  She opined 
that it was therefore less likely than not that nicotine 
addiction or any disability resulting therefrom caused or 
contributed substantially or materially to cause the 
Veteran's death.  See also January 1999 VA medical opinion 
identifying an intervening proximate cause (stating, 
"[c]igarette smoking very well could have played a cause . . 
. but . . . [t]he most profound cause is probably the 
patient's morbid obesity.")  

The Board also considered a February 2009 VA medical opinion 
which found that there was less than a 50 percent chance that 
PTSD either caused or aggravated the Veteran's postservice 
use of tobacco, yet in the next paragraph states that there 
was a 50/50 chance that postservice nicotine abuse was a 
substantial factor in the Veteran developing nicotine 
dependence, and that nicotine dependence caused or 
contributed to the Veteran's death.  In light of the 
conflicting internal opinions provided in February 2009, and 
the fact that the March 2009 medical opinion was buttressed 
by citation to medical literature, the Board finds the March 
2009 opinion to be of greater probative value.

The appellant also argues that the Veteran was exposed to 
Agent Orange in Vietnam, and this contributed to his 
arteriosclerotic cardiovascular disease.  Service connection 
for specific diseases may be presumed if a veteran was 
exposed during service to certain herbicides, including Agent 
Orange.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(e) (2008).  Veterans who served on active duty on the 
land mass of Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii).  The Veteran served on the land 
mass of Vietnam; therefore, he is presumed to have been 
exposed to an herbicide agent.

Notably, arteriosclerotic cardiovascular disease is not a 
presumptive disease associated with exposure to herbicide 
agents.  38 C.F.R. §§ 3.307, 3.309.  Thus, the Veteran's 
arteriosclerotic cardiovascular disease cannot be service 
connected on a presumptive basis.  The record also does not 
contain a competent nexus opinion tying the Veteran's 
cardiovascular disease to Agent Orange.  Service connection 
based upon herbicide exposure, therefore, cannot be awarded 
on a direct basis.

The Veteran was not receiving total disability evaluation 
based on individual unemployability due to service connected 
disorder, but he was receiving a total rating for his 
posttraumatic stress disorder.  As stated earlier, to receive 
dependency and indemnity compensation, the service-connected 
disabilities must have either been continuously rated totally 
disabling for 10 or more years immediately preceding death; 
continuously rated totally disabling for at least five years 
from the date of the veteran's separation from service; or 
the veteran must have been a former prisoner of war who died 
after September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one 
year immediately preceding death.  38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22.  

The Veteran was rated as totally disabling for posttraumatic 
stress disorder from June 1993-less than five years prior to 
his death and over 20 years after separation from service.  
As the Veteran was rated as totally disabling due to a 
service connected disorder for a period of less than 10 years 
immediately prior to his death, the appellant does not 
qualify for dependency and indemnity compensation under 38 
C.F.R. § 3.22.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claims of entitlement to service connection 
for the cause of the Veteran's death, and disability and 
indemnity compensation.  In so concluding, the Board in no 
way minimizes the Veteran's honorable and faithful service to 
the United States.  The Board, however, is obligated to 
decide cases based on the law and the evidence, and not on 
equity.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

The Board considered the appellant's sincerely held belief 
that exposure to herbicide agents and nicotine dependency 
caused his death.  Her lay opinion, however, is not competent 
evidence upon which to establish entitlement to the benefit 
sought on appeal.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, but the preponderance of the 
evidence is against the claims, and the doctrine is therefore 
not applicable.  38 U.S.C.A. § 5107.



ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1318 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


